DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 10/2/2019 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one connecting element” in claim 1;
“a drive control unit” in claim 4;
“a higher-level control unit” in claim 4; and 
“an ejection mechanism” in claim 17.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneebeli (US 6,197,572).
With respect to claim 1, the reference of Schneebeli discloses a device for a thermal treatment of samples (thermal cycler), comprising: a base unit (17, 48) including a receiving region (Fig. 3, area holding block (71)) configured for receiving one or more reaction vessels (13); a tempering block (71) disposed in the receiving region (Fig. 3); a cover (14) configured to close off the receiving region, and to translate from an open first position (Fig. 6) to a closed second position (Fig. 2), the cover including a cover plate (15) having a front surface, the front surface configured to apply a pressing force against reaction vessels disposed on the tempering block when the cover is in the second position; at least one connecting element (25, 26, 51-54) connected to the cover; a cover drive (28, motor unit) (col. 3, lines 27-33) disposed in the base unit and coupled to the at least one connecting element (25, 26) as to drive the translation of the cover (14) from the first position to the second position and from the second position to the first position, wherein the cover drive is coupled to the at least one connecting element such that, 
With respect to claims 6 and 11, the at least one connecting element (51-54) is coupled to a guide (25, 26) disposed in the base unit (17,48) such that movement of the at least one connecting element during the second movement segment is guided linearly in the direction perpendicular to the cover plate (15).
With respect to claim 12, the at least one connection element includes at least one coupling element (51-54) and the guide include a guide plate (25,26) including a guide slot (31-34) in which the coupling element is guided.
With respect to claim 13, the device include connecting elements (51-54) provided on opposite sides of the cover (14).
With respect to claim 17, the reference of Schneebeli discloses that the device includes ejection mechanism (62-67) (col. 4, lines 46-55) that can be actuated by one or more motors and is configured to move reaction vessels (13) disposed in tempering block (71) in a direction of a normal of the plane in with the tempering block is disposed.  While the ejection mechanism of the reference of Schneebeli is not structurally the same as that of the instant disclosure (35 USC .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeli (US 6,197,572) in view of Shin (WO 01/46688).
The reference of Schneebeli has been discussed above with respect to claim 1.
Claim 2 differs by reciting that the cover can be in an inclined position with respect to the tempering block when provided in the first position.
The reference of Shin discloses that it is known in the art to allow the cover structure (9) of the thermal cycler device to be provided in an inclined position with respect to the tempering block when the cover is provided in an open or first position (Fig. 8)(open/first position with an incline/pivoted position).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the cover structure of the primary reference with pivoting mechanisms for the known and expected result of facilitating the access and cleaning of the bottom surface of the cover plate/platen of the device (page 10, lines 7-12, of Shin).
With respect to claim 16, while the reference of Schneebeli includes a drive system, the reference is silent with respect to its position in the base and the use of an access panel.
The reference of Shin discloses that it is known to provide the cover drive (29) in the base of the thermal cycler device (Fig. 7).
In view of this teaching, it would have been obvious to provide the part of the cover drive of the primary reference within the base unit as is conventional in the art.  Provision of an access panel for access to the drive motor would have been obvious for the known and expected result of allowing maintenance of the drive while avoiding total disassembly of the entire device. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeli (US 6,197,572) in view of Heimberg (US 6,153,426).
The reference of Schneebeli has been discussed above with respect to claim 1.
Claims 3-5 differ by reciting that the cover drive includes structure for controlling the pressing force of the cover plate during the second movement segment.
The reference of Heimberg discloses that it is known in the art to provide a cover plate structure (9) with a drive device (20) which can be controlled to vary the force applied by the cover plate (9) (col. 5, lines 14-19).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the device of the primary reference to include a cover drive structure which allows the force applied by the cover plate to be adjusted/controlled based on the size or number of reaction vessels being used in the device.  The use of computer control would have been well within the purview of one having ordinary skill in the art for the known and expected result of automating the control the device.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeli (US 6,197,572) in view of Ceremony et al.(US 2009/0269835).
The reference of Schneebeli has been discussed above with respect to claim 1.
Claims 14 and 15 differ by reciting that the cover drive includes “a self-locking gear system” or “worm gear system”.
The reference of Ceremony et al. discloses that it is known in the art to communicate a drive motor (169) with gears (167/168) for controlling the movement of a cover in a thermal cycler device (¶[0030]-[0033]).  The gears can be considered worm or self-locking gears.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schneebeli (US 6,197,572) in view of McPherson et al.(US 2018/0260023).
The reference of Schneebeli has been discussed above with respect to claim 17.
While the reference of Schneebeli discloses the use of an ejection mechanism (62-67) (col. 4, lines 46-55), claim 18 differs by reciting that the ejection mechanism includes an ejection plunger and plunger drive.
The reference of McPherson et al. discloses that it is known in the art to provide a tempering block (42) with an ejection system (52) that includes an ejection plunger (54) for moving vessel (11) in a direction normal of the plane of the tempering block (42).  Note the mechanism is considered to inherently include a plunger drive.  If not, the plunder (54) would not be capable of being move as intended with “energized to push pin (54)” (¶[0036]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ the ejection mechanism disclosed by the reference of McPherson et al. for the known and expected result of providing an alternative means recognized in the art to achieve the same result, removal of reaction vessels from a tempering block while providing “a simple and reliable feature” to remove the vessels from the tempering block.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 3, 17 and 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 8 and 9 of U.S. Patent Application No. 16/591,271.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 3, 17 and 18 are generic to all that is recited in claims 8 and 9 of U.S. Patent Application No. 16/591,271.  That is, claims 8 and 9 of U.S. Patent Application No. 16/591,271 fall entirely within the scope of claims 1, 3, 17 and 18 or, in other words, claims 1, 3, 17 and 18 are anticipated by claims 8 and 9 of U.S. Patent Application No. 16/591,271. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7, while the prior art of the reference of Schneebeli includes at least one connecting element (51-54) is coupled to a guide (25, 26) disposed in the base unit (17,48) such that movement of the at least one connecting element during the second movement segment is guided linearly in the direction perpendicular to the cover plate (15) using slots (31-34), claim 7 differs by reciting that the guide includes a section that extends perpendicularly to the plane in which the tempering block is disposed.
With respect to claims 8-10, the reference of Schneebeli and/or the additional prior art of record fails to disclose or fairly teach a cover drive that includes a rotatable drive shaft that is rigidly connected to at least one lever arm extending perpendicularly to the drive shaft and being coupled to the at least one connecting element via the guide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB